Citation Nr: 0314790	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-17 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to September 30, 1997, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION


The veteran served on active military duty from February 1968 
to June 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO) which, in pertinent part, granted service 
connection for PTSD, effective from September 30, 1997.

The Board in July 2002 remanded the case for a video 
conference hearing.  The case has since been returned to the 
Board  for further review. 


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for PTSD was received on April 25, 1995.  Adequate 
notice of an October 1995 denial of this claim was not 
provided.  

2.  Adequate notice of a May 1998 RO decision granting 
service connection for PTSD, and establishing a September 30, 
1997 effective date for service connection for that disorder 
was provided.  

3.  Neither a clear diagnosis of PTSD supporting a claim of 
entitlement to service connection, nor a diagnosis consistent 
with the provisions of 38 C.F.R. § 4.125(f) (2002) was 
established prior to September 30, 1997.  




CONCLUSION OF LAW

An effective date for service connection for PTSD prior to 
September 30, 1997 is not warranted.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 3.303, 3.400(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to these claims.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The veteran was afforded notice of the application of the 
VCAA in a September 2001 letter.  He was afforded notice of 
the legal requirements for his claim for benefits by a 
December 2001 supplemental statement of the case.  He was 
afforded the opportunity to appear before a video conference 
hearing but he declined in February 2003, electing instead a 
travel board hearing.  While the appellant was scheduled for 
a Travel Board hearing on April 16, 2003, and provided 
written notice of that hearing by a March 17, 2003 letter, he 
failed to show.  He has subsequently provided no indication 
that he still desires a hearing.  On April 29, 2003, the 
veteran submitted a statement informing that he was 
physically incapable to travel to the hearing.  He asked that 
his case be returned to the Board.  Accordingly, the Board 
concludes that the duty to assist by affording the 
opportunity of a hearing has been met.

VA medical records pertinent to the appealed earlier 
effective date issue, including records from the Fayetteville 
VA Medical Center (VAMC) and the Salisbury VAMC have been 
received and associated with the claims folder, and have been 
considered in the current decision.  The report of the 
veteran's January 1998 VA PTSD examination for compensation 
purposes, which is the examination most contemporaneous with 
the April 1995 to September 1997 period at issue in the 
current claim has also been associated with the claims folder 
and considered.  The original April 1995 claim was denied 
precisely because the veteran failed to appear for a VA PTSD 
examination in 1995.  Despite the RO's requests for 
additional pertinent evidence or information, the veteran has 
not indicated the existence of additional medical records or 
other evidence, either public or private, supportive of his 
claim of entitlement to an earlier effective date for service 
connection for PTSD.  The evidentiary record as a whole also 
does not indicate the existence of additional evidence or 
information which would present the reasonable possibility of 
furthering the veteran's claim.  Accordingly, affording the 
veteran further notice of what the VA will do or what he may 
do in furtherance of his claim is unnecessary, since there 
appears to be no additional notice or development that 
presents the reasonable possibility of furthering his claim.  
Hence, no such additional notice or development is necessary 
either to meet the requirements of the VCAA or those of the 
duty to assist the veteran generally, including pursuant to 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In general, RO decisions which are unappealed become final. 
38 U.S.C.A. 7105 (West 2002); 38 C.F.R. 20.1103 (2002).

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later controls.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  The 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

The veteran submitted an original claim for service 
connection including for PTSD in April 1995.  He was 
scheduled for an examination in September 1995 but failed to 
report for that examination.  Reports of contact with the 
veteran in September 1995 indicate that he did not timely 
receive notice of the examination because he was out of town 
and did not receive the notice until after the examination 
date.  The veteran then attempted to reschedule the 
examination in November 1995, but the RO informed him in 
September 1995 that examinations could not be scheduled that 
far in advance.  In October 1995, the RO issued a letter to 
the veteran informing him that his claim was being 
administratively denied due to an absence of sufficient 
evidence to adjudicate the claim.  The RO asked the veteran 
to contact the RO and submit the enclosed VA Form 21-4138 to 
schedule another examination, at which time his claim would 
be reconsidered.  

Notably, however, the RO's October 1995 administrative denial 
letter did not provide the appellant with notice of his 
appellate rights.  A notice of decision affecting a veteran's 
claim must include notice of appellate rights, to include 
notice of the right to a hearing on the issue, notice of the 
right to representation, notice of the right to appeal the 
decision, and notice of the necessary procedures and time 
limits to initiate an appeal of the decision.  38 C.F.R. 
§ 3.103(b) (2002).  Accordingly, while there is a time limit 
for filing a notice of disagreement following a RO decision, 
the failure to provide complete notice of denial, to include 
notice of appellate rights, tolls the period for filing a 
notice of disagreement.  See 38 C.F.R. §  20.302; Hauck v. 
Brown, 6 Vet. App. 518, 519 (1994) (failure to provide 
notification of denial tolls the period to file a notice of 
disagreement).  

Hence, the period for filing a notice of disagreement, and 
the finality of the October 1995 RO decision, were 
effectively tolled until compete notice of denial, to include 
notice of appellate rights, was provided.  The veteran was 
not provided notice of appellate rights until he was issued 
the subsequent rating action in May 1998 granting service 
connection for PTSD.  Because there was no final denial prior 
to May 1998, the date of claim becomes the date of receipt of 
the original claim, April 25, 1995.  Further, the question on 
appeal, regarding the correct effective date to grant 
entitlement to service connection for PTSD, is at what date 
did entitlement arise, either contemporaneous to or 
subsequent to the prior date of receipt of claim for service 
connection for PTSD.  As noted above, the effective date for 
service connection for PTSD is the later of the date of claim 
or the date entitlement arose.  38 C.F.R. §§ 3.400(b)(2).

The veteran is currently service connected for PTSD effective 
from September 30, 1997, which was the date of receipt of the 
veteran's request to "reopen" his claim for service 
connection for PTSD.   For the appealed earlier effective 
date claim, the Board will therefore only look to the 
evidentiary record for a basis of granting an effective date 
prior to September 30, 1997.  

The claims folder contains VA treatment records from 
Fayetteville and Salisbury VA medical centers (VAMC) 
beginning from January 1984.  These records show treatment 
for various disabilities including alcohol dependence, a 
seizure disorder associated with that alcoholism, and various 
other ailments also associated with chronic alcoholism 
(alcoholic peripheral neuropathy, alcoholic gastritis, 
cirrhosis of the liver, diverticulosis).  The records dated 
prior to September 30, 1997 do not, however, include a 
medical diagnosis of PTSD based on psychiatric treatment, 
testing, or examination which meets the requirements of 38 
C.F.R. § 4.125(f) (2002), or which constituted a clear 
diagnosis under the provisions of 38 C.F.R. § 4.125 (1998).  

The veteran underwent VA hospitalization in November 1984 for 
complaints of total body "shakiness," including 
particularly the hands, crying spells and insomnia for the 
prior two weeks.  He admitted to past heavy alcohol use until 
April 1984.  Initial psychiatric diagnoses included rule out 
moderate dysthymic mood disorder, rule out alcohol abuse and 
alcohol-induced shakes, and dysphoric mood with crying and 
labile affect.  During the hospitalization, the veteran was 
treated with Librium for his shakes and nervousness.  In a 
closing summary by a clinical social worker, it was noted 
that the veteran had begun to complain of "nightmares and 
flashbacks" after befriending a fellow Vietnam veteran.  
Notably, however, when questioned about the occurrences the 
veteran was vague, nondescript, and inconsistent.  It was 
concluded that a diagnosis of PTSD did not appear to be 
appropriate.  

In a record of a request by the veteran for relaxation 
therapy, a medical professional noted that the veteran had no 
previous history of flashbacks or nightmares, but complained 
of developing frequent Vietnam flashbacks and nightmares 
during the hospitalization.  

In a November 1986 VA discharge note following 
hospitalization for mental or emotional problems possibly 
associated with alcoholism or secondary effects of 
alcoholism, the veteran was noted to have told inconsistent 
Vietnam stories.  The consensus among the staff was that it 
was doubtful that a diagnosis of a post-Vietnam stress 
disorder was warranted.  Psychological testing revealed 
possible malingering.  Diagnoses in that discharge note 
included adjustment disorder of adulthood with mild 
depression and anxiety, history of alcohol and drug abuse, 
and antisocial personality disorder.  

A June 1993 VA medical certificate lists PTSD as part of the 
appellant's medical history.  The certificate also notes the 
appellant's pending claim of entitlement to service 
connection.  A psychiatric examination was not, however, 
performed, and no explanation was proffered explaining how 
the diagnostic criteria for PTSD under the American 
Psychiatric ASSOCIATION'S DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM) were met.  See 38 C.F.R. § 4.125. 

In a July 1993 VA ambulatory encounter record, the veteran 
was noted to be followed up for prescription refills for 
Dilantin and Zantac.  A brief general and psychiatric 
evaluation was conducted, with the veteran in no apparent 
distress, alert and oriented times three, without despair, 
and ambulating and conversing well.  He presented with no new 
complaints.  Nonetheless, noted diagnoses included PTSD with 
bipolar disorder.  Because the findings reported did not 
support a diagnosis of PTSD under the DSM- that is, the July 
1993 report did not discuss any purported stressor, it did 
not discuss the veteran suffering from either recurrent 
intrusive recollections of any stressor or recurrent 
distressing stressor related dreams, and because it did not 
discuss evidence that the appellant felt that the traumatic 
event was recurring - the Board can only assume that PTSD 
was listed as a diagnosis based on the appellant's self-
report or based on prior references in the medical record, in 
keeping with the claimant's personal prior and subsequent 
references to PTSD in reference to a claim for benefits.  
Accordingly, the Board concludes that the July 1993 report 
did not constitute a medical diagnosis of PTSD.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence". . . and cannot enjoy 
the presumption of truthfulness accorded by Justus v. 
Principi, 3 Vet. App. 510, 513 (1992)).  

In a November 1993 VA ambulatory encounter record for 
treatment of a seizure disorder, the veteran was noted to 
have complained of neuropathy in the arms and legs.  The 
veteran addressed his claim of entitlement to service 
connection for PTSD.  The examiner made no diagnoses 
regarding psychiatric disability, only noting a questionable 
diagnosis of PTSD.  

In a brief VA outpatient treatment visit in April 1994 it was 
again noted that the veteran was seeking service connection 
for PTSD.  No psychiatric evaluation was made, though a 
prescription for Zoloft was continued and the veteran was 
counseled regarding alcohol use.  

VA mental health clinic treatment records in June 1993, 
October 1993, March 1994, August 1994, February 1995, 
reference diagnoses of mild depression, dysthymia, mild 
anxiety, or adjustment disorder, but do not include a 
diagnosis of PTSD.  

An April 1995 mobile clinic record references a diagnosis of 
PTSD as well as manic-depressive disorder with suicidal 
tendencies, and a seizure disorder possibly alcohol-induced.  
PTSD was not, however, diagnosed at that time.  Thus, once 
again, listing PTSD as a diagnosis appears to have been based 
on the veteran's own report or on notations in prior records 
which were themselves likely to have been based on his self-
report.  Again, they are thus not cognizable medical evidence 
to support the claim.  LeShore.  The only psychiatric 
diagnosis made by the medical profession on that visit was 
dysthymic disorder.  

No medical records dated prior to September 30, 1997 include 
a diagnosis of PTSD or any similar diagnosis related military 
service, such as post-Vietnam syndrome or post-traumatic 
syndrome or shell shock.  The veteran's service medical 
record is negative for treatment of psychiatric disability.  

While the veteran was diagnosed with PTSD upon VA examination 
for compensation purposes in January 1998, the Board finds no 
competent medical evidence supporting a diagnosis of this 
disability prior to that examination, and hence none prior to 
September 30, 1997, which is the current effective date of 
service connection for PTSD.  Accordingly, in light of all of 
the evidence of record, the Board finds that the 
preponderance of the evidence is against finding entitlement 
to an effective date prior to September 30, 1997 for service 
connection for PTSD.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an effective date earlier prior to September 
30, 1997 for a grant of service connection for PTSD is 
denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

